     Case 2:18-cv-01210-KJM-CKD Document 36 Filed 05/05/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    FAROOQ ABDUL ALEEM,                                 No. 2:18-cv-1210 KJM CKD P
12                         Plaintiff,
13               v.                                       ORDER TO SHOW CAUSE
14    J. LIZARRAGA, et al.,
15                         Defendants.
16

17             By order filed April 7, 2020, defendant Weiss was ordered to respond to the first amended

18   complaint within twenty-one days. ECF No. 32 at 5. Twenty-one days have now passed and

19   Weiss has yet to file his response. Failure to timely file a pleading responsive to plaintiff’s

20   complaint renders defendant Weiss vulnerable to default in this action. Fed. R. Civ. P. 55.

21             Accordingly, IT IS HEREBY ORDERED that within seven days after the filing of this

22   order, defendant Weiss shall show cause why sanctions should not be imposed for failing to

23   comply with a court order and to file a timely response to the first amended complaint. Prompt

24   filing of a responsive pleading will be deemed full compliance with this order and will

25   automatically discharge the order to show cause. Failure to timely comply with this order shall

26   result in the imposition of appropriate sanctions.

27   Dated: May 4, 2020
     13.alee1210.osc                                   _____________________________________
28
                                                       CAROLYN K. DELANEY
                                                        1
                                                       UNITED  STATES MAGISTRATE JUDGE
